Be 1:20-cv-12085-DPW Document 1-3 Filed 11/19/20 Page 1 of 12

 

 

 

 

 

A
Chee Mathes ae
“Plecdste 23 2 AC
Vs. g-= 58

Commonuvelsh of Massachasette ie = 4
Defen dart, TS m

 

 

 

inches Skies Dz st Axd lye
For the Dist act ot Mascachuset4s

 

Faequest fc Remavul Reruntte USC 2¢
—Chagher $4 § [443

1. Chaske eer Mackey, how Fhe Jefendank
AO “C0rme wee Kave © “of Newdtan Drettich
Conant had prenrorsly Filee. 4a ctawcsh de Cems Ve

3 Harness net PreveAkon OQrrecg Vilatisns fron
Concocd Dubai Count te the Unite Setes

Distrek Co way for the ID \ tack o F~ MassachceHs
putsuent bo USC AR Chapter 84 S$ 1442
Or

Sauls Qt ef 9920. On trek Same do
LL Uses Acresbes be Sete | Mewdon ()\ ce

3
oF cers Tr reledi on bo Vialatroa ny keoms
ond Condbyiong af Probation

  
   

iW & Cee involymy
a Vor. xestrcking acicr thay Icadna to

aj Vo. ‘< wetrant, she Lye cent bon mS Necegd
tf/ab isSued on Sul,

D9 of 020 antl the
dey Tes se reates me Wad Bee Ales tle Same
Le bh? ¢ Cound t of Asean t2/ qzR VDangelos

 

 

 
Case 1:20-cv-12085-DPW Document 1-3 Filed 11/19/20 Page 2 of e

 

aN Pal leew of Kuecs ere made AP: There ST
Maltinle vitees 3 the mee TE and As
assaults Yoo Place whutsoever Ta_om oe
dren aw Qol ce OFF eer thet aoe |e Sar? Het
+ caller my Cre Rvahts comQlant 4
Maa Peyty Sid fae We LAnt Las bie ea
refer tush ay one. SK Qe eqertektediya _
Wer in My Treacle ond Ce fused! hy exch vit —
phen Lad Gone tro anred Me and ZF cac
Fy was ming aah «5 Soon «¢ the Polve
rE LE LS plocdeded te qlfesf- Mt, Towns nl
A AGP We at teed na, Y wae steopmng cat
Col orley and fe oe eZ. ‘Seyen\ peo -Ce ofC Le.
tried? “ficainsy VE PY pre DConad. LA Lk
RCC a nent an trese Cri Arr | chergcs TA e
Ascustant A. ote. et Adtecne Sead
“iscttle Y

 

Rog cans Fan Demarel

 

[. This cy A Discoimination Care AQ aT

Se len Shoda Universite and how dhe Conn onstal EA
Of Meaceccha setts CRezple / ol sob bes have_ CQunt
Protects h areen USC, 2 Chagle~ al § [M42

 

2, These. CR the Setlond | Set af Bal is<
Checgex [chs Ge tw ih R- Loan: ‘zehle claim

Kel ASA wet ne ta a 6 Roath Consd. “They
Dave. eee | wten) ty ms Diserininedion Cale,

 
Case 1:20-cv-12085-DPW Document 1-3 Filed 11/19/20 Page 3 of 2

 

 

S. The Conmonwew| ry 1g [Mss heey En%oo 6 fomy chr
Yo td ud gc nent (25% HE) gud Hoag VS Kno
bu Ast anla Con core. Daugr ct Conk bt “(ce
ve Custo Deotrct Coork, This, Pyle 2 wide fhe
fact thet he Neb Core pos dle Kp

Crime al Checgcs,

Q. Dudac Mio whe of Mekon, D Didtae + Corcs-
ctotes “Phat UCL, 28 Chepiee 87 8 [443 dln ty og

4 pply bes 4G Mewhen. Con, her ( Kage, Ske wns HAS
dca RE Cnn cAnrgy Oe tiie by ot giant a

5. Toia(C ast he able te gst Qroerr feertmengh
fac ho ADH on Brbacclore P/Q hile

Am Tn the Cocks dy afk te State. (he, ADHS nowy
Coq. wives Strauleh Ned wtrms, Cac 4 avy
tetany tor Prod cl. AC Pecseonualty Delo ch

ther rpg )

G. Or. Movne A & Gus iS ke SIA ee chock SORE)
St 2 Dats rrectin Frat Toes Gongett tes
Stand trul cad th here meatiowmed any tiny
teh te nc my dye BSN Ee Rew ebant De
bang RID BES Ete tethe

Al Lay, A Grillerica House ot Coat Fehon ¢
Phebe call ae peychoatnce Meo St shay Aw wei oh |
bf rR 3 hee 7 cfatemint / cen. gal
moy tha mMetes Pret ik ni (er xa ced,

 

 

 

 

 

 
Case 1:20-cv-12085-DPW Document1-3 Filed 11/19/20 Page 4 of 12

Ly

 

Vark Recknscning A) pep and Falee Cingnal Cheraes

 

J veg 4 bye ket cr Goel Gide Unirerde
Ro SAS AZ ng MBA Fron Dol7?-Doi\4 Le 4
ee: dod ae 47 bo Cnr mS deanec due too
the Unverehes Hoshilebe CAL * hee 109 Gdusd
ot Me fc Conalanis aboat there descconunetesr 5
ond fetalicton " bchaw we falas In Cxgerd 5 ~
tz my Mental. Decabcldy, Atria Wi centricn te
f. le a disc fm ee latsuilt SBe: nod SSH th
He Winter of 29! 3, SS PEs ded Sohn 'D.
veenan S PFS ad Kconwad Come dircoushe at Hac,
Lhas Wels: th Ney eorplosere, cin dc Geel Pu blec
that > ‘wes Ine te Sleep Lith a OvieMey
Yoel Wwe  gran(ird, ~ Alec had Seemed [ke a
Norma necting etweeh Pu self and the
Cresdenk of esl, ag LY ay 7) cairn he wallds
at lo his dele and reke Wp & Single

4 /
Bu Sunes Card Yha GES ston ‘ lore. ar Kis
Cesk end Jy 5, sy hale A a Ye and kids” right
e¥ Ver lookens Ya} onc Side of rh and Ken b): Ag ina
a} + OG VexasZ A Dre Srde of the Basmets Carol
Was by eSne Informed 27 auacke comer 1 English
ALonthe otc side wes hs Conlect [nbc nQtion
wi by Chrege Charecters, The ehlyn woman thas
Oy ¥ laced ot Salen State Unvetoh. les Ch-neee
lone she iWlhash Octh-ro, Merve f. A Cnohee
S moaths. z= reques}ee bas Meeting b gcacce
T wey skiing yy Pre: Lavy tract Pre ot

 
base 1:20-cv-12085-DPW Document 1-3 Filed 11/19/20 Page ca

 

Mates} ot Omaha whch CA writes a lod

o£ Wolke /Lime/ ded vation ke Sceced \% becortn o

(aN F cman oved Advisonlt Wey KlSp Naira gone
tables ark woultat be able to Complete brit,
hy AD AL ord ctewd- Jar Mew fosihean i the
Some Semeste™ ead F fold hin Ht T conte

O) fade, Q&ec fy his Cemerk at the cre

SY, The Mectns SS ales Nistdy Sotve

bastacte § Cetelrals (Thess Recto oceurel Ow
febracy of Qol4) TH Senc te Qoit

xy Lee. qq Dean thation Comala: ME_osty
bY DFR pt Crw\ Raokts cad on the
Compl. wk it mentoned Mec y P-Kestronslty
Filey an Iarternal VAscamenats Compact
arg oth Ss lenny Sheds Univ@rc, I aad fecr CWE
Nao Céspo0%$( Loon the ng Ahse, Ler threkeua
Xs ble ¢ lawea.th caaihst the Uriverg yo

Tray 6 Ore ao Pune Ne Ese fant chong st
Ve Crenera| Cabo thet Twas “eps to
Slegg wih « Mend evonan’ with fae inhen fren
af Lyra to Get me te comu tt Suvule, The
[AnweeA SS Lay de lltro pe gale theft To oanted
fs Conmebt Suicide pecacte Cee (yk
Cle gr wit heAoddete her) Alok thes
Lonbued nth beng peecobel g meduct in
bh et wes de lobed sae of ms Check aS
ah Mecan poo ty Dena J ex deneeK hens ercuembed_|
ide Mh Peg | COND of CT heweee dyrowah Merch.
Tac Aliss3 wes luted <5 Sutedal rongh bs

 
Case 1:20-cv-12085-DPW Document 1-3 Filed 11/19/20 Page 6 of 12

 

bat th tse meley me tMaleble, All of
des Uay |-sted on bhe civ} Oeaht¢ con lk: at
We sodwe lad aad most ot ik ov\ the
conpladte He OCR Mee breeause tb Wes

uP dated, CSREES 1S 6 Zy heel oft
QouW TL need any fem the Unwerofy
(\ re hope The. range Uoule sfoQ Leto
thes Ligh. Mee the fins of te Cust
5 Mts CoM? (—hT bs Sve af Doi
Disanna Chung, the ZBlarnved onan Pred
Ve Ueneweristy Les Sasnn LF aes Rinne

to ¢ Slee va od exts mecrLd in Daly, wy Aa
lode “Tn Awd of Qoiq after < elk
With the DLR in veshastor & trent To
key ate 9s Mae evidence b. tao BH

ko ‘NS Oanng

 

 

 

Charas Yack place. Only bs met 4 __ skeen $—
the? TD acer tred Clee gute with Me
and shu AQ eed. KWOen i dele her
thud the Unversity C$ tro ee to gc
Mc ts Conm cf Suede end bl« me Lt on Wen
IN _ A _ Sense ch, went L. aet that she
Rinne otf Ahe aa ntof as hela, 'v Ley Sccttoned
Pa + ingafcent fe. An AO pS Ct feusory
Cand Hhen Twas Ce levses th aboot x weele
offer L Sj ned My stl nat.

Not tro lor oferta a 25% HD
Wes Fidel agabrgt hac bu Drath. Chung,

 

 

 
Case 1:20-cv-12085-DPW Document 1-3 Filed 11/19/20 Page 7 of 12

fF

 

The Kesnng wes held wh Galen Datack
Court a Pont at Quigg Rohect Reeanan,
an the hears any Deanne Chena W/E Saying LNge
L Wert there bee fo xe hello Kern
Cheat wantmea fe lecll mrse[f because BT coulda
Sleep crbhy her oo date hen, The Jatoc
Crfeml te me Civil Riohy Complamnt 4s
ManiPed> AL alec e Aie\? ony ck wasnt he
§4:2 “S% gpeales Pec ids | @ngugel in 4
Pookie achudy | bo Qe rv i= tele fo hea
Laut A Deca ac hion CHASE t> Ot eVcence
fo Sas (yr mS CECe, “Jhere. Weve ne insences
ot Haccatgmeat And ether Ame ts acdectaty
uhy gle ucat to ocr eme raenca SECSUCES
wd . eae Skule dee dda’ t ewe he answer
Het Gucshon, \M hen pa herons vhak She
Vda hee a Cusc The Daboc par he
\mweanvinn on for nd ceq\ She, Concs beck cad
all in Sudden Soyo The LT brreterd to
kM invself Ff she dda k skee ulth me The
Sunlaye “bp0) he__-Cral no complain] end Shale
heave” Coccey ihe La ret he Was canny M4)
ce ay Ls help tn Univers Ny sebelah

a Reb, lute Gh Cover eyo AN at}eryor

a " n> ged: me Ye Cae guvede, Lng oad
he BANS iw “her fasor Ce sath he thean it she,
YWhas In in faent donee aoe Abase ot Haccasment.
T steht Hut she bel arden cathe and
ghe {gases cated, Waleed © VCC fewards

q

 

 
Case 1:20-cv-12085-DPW Document 1-3 Filed 11/19/20 Page 8 of 12

%

Me IW an aitemn pt bo hun me and a Salem

State. Universit Polec oho Sttrald hea

wen ond 64,) to hea thet she con |e
WAlex athe ay tory 2s 1 condh be ocoed,

CT hee « cop of Puc B5e HPo Recorder gud
2QMEONL hodsFied it Rec Fs ne feu fine,

(+ foam ee’... Pre Cecan?), The leaal
Cemuccementty atk Qa le, ay the Wc. ALO raling

 

ES Doanna CKan VWs. Chorskapien
MVacleen &y A Vorb yotgcniat has leery not

 

 

 

 

 

 

Bat

Fron That pont on TL abet by the.
yadacs Pu\ ine, Oyen fhoumb CeCe 0 Pd
Zqucttoon, ISokce aT tie Sudme. Sn Drobelé of
The Canct room Ves Geb cdmar kd of
« bow} 2D Pceple Trelubus Seven) ofKeere ot

the, Couns Sele hina ADA’s. Not bs0 lena CELLO
thet Cohen 2blor4tc¢ ts Cnt ran Me Beaan.
Severs) pectres pa cliina
= hut not jenwee Ko
C Qey EMP layer, SR al Le of F cers.
wad Ke Gene | ( Pablic beqan RKUltag Me bat

LT cock pascally Viclute ba oR HPs. Lowey
Folb et oO" poschia [Ls Ov carly basig Had

 

     

ree

= =, ee
= S 22S <

 
     

 

 

zt ceyll. 92 and. Seu Je anger Chang thee

 

D7

 
C

ase 1:20-cv-12085-DPW Document 1-3 Filed 11/19/20 Page 9 of 12

{,

 

She Geakd bb kelp Me, Hook She felt bad
Foc me, Pak she vest) lel henelt ie 5
Sued they Uncersthy thet the lnrersts peg
ew LL het, phat oe Wag wm Yok Peseta om
stler thst bey Feud on tee Cou eead 4
Wat “eh ny arnrel fo__see Mme ete.

Afar de teeek calluy her ZT sent fo

 

ra pe MES es x wes (ed to ba
sever| aches Mecladnas Po l-<e officer,

Py La Cat Ves Qa\er OuCl bs ane ete

QR velCant wes iostied bat after the Gest

* vive lation anl rs aCe wis Made LF acs bid
Thss can't eaterc. i Q~é weg (ef Qo.
Aa thet The Bad tre Het I vert ts
te and belle te hen L deadsd Fo bAnR

A Ceocacde uct me ond Qet tlelL on &

Side Cte et becuse To baa oghct thers age be
catrapp ina) new Lo fecorded. evchsthins thet

hap pene and Y Vas arrests” oyd fot—

 

 

ot VA. Haase: Pee ( Ke aA Lek (Zee

 

 

a Chae He tele me tet “one erkd ts
See me ane ther FO Ges Gal Sspohunt,
On the Palree Report he ote hed- L

Cuclicrt Con onto thee oli lree. 6 tafiow, a

Said “Len Her to tale ty Sennna Chang’ abot
a Cove cn ment — Cones cacy & néve Noe
bhoan 2rougk ebente tr The thot Ae_

 

Ld deco s Me ae (zcorle. bens dS food
by Hee Yayo bre ah fialite, 4

 

 

 
case 1:20-cv-12085-DPW Document 1-3 Filed 11/19/20 Page 10 of 12

\®.

 

Breteler B ofa behe felecsed b~
He thpeheak Guccit the” Pey cholo gid
asked. Mc iF FT ds gerne bs Ue clale he
CEKreae ‘Sm elder aad a xcch “ he, JL wes
Viel bod D peonke A “hy, woe a' ¥ fall of”
evidence tp the Thag, Srrufe heerina thee
Shared evidence Of Ende paced, bese fe gv Lea,
the, DSR- LU cca en Recomdnd), ths Cowal Right
COn placate efe. cond nethn-> Zo £5 left wadaed

 

 

 

te rhe Mag otrate. Cornet CNastaes ce
SA beocght Foch enl +he. Con ma ocean (Ht
P folecdel fn Dont e hct peadh Salon Slee
Ly Vers, By £ BFS rnd
Xx ten, and. 9<s— Me ts coats Sucake-
Ty thede 1 Sal ante Bly <ad
Lose \H tooth and. New! 4s te aad act by,
Me Cahors Phe vere wacleinen oY) =
metede end rt trol naondhs. $4 Bo
Dat the Cofoyxn Vins <nd DT ces ale Pat
So cm he. Spode thy my food ad ewe Clerk nee iy
eb $0 To vou lay eck a/vo\d oreld he FA >
dcamrakde 9% my Acheal wR at dhe
‘lees Howce of Cotte ponrs GAL wc Wn A
Res dayg Do lost Mm sence of taste ont cml

Lk.ck C gcthng tie ht cud rare as ic “9

 
       
 

   

 

 

[unas were “Phed with. lend 3 wey heZrng,
My mentcl Tllnegs act wocede 4nd ree

J Requsts G higher Dosage a= Wellbcten a

ey, ron to roo: stebleerfa h ir Loseanc

al ANS CE Se neater tL LOO) iihl To. bl.
Case 1:20-cv-12085-DPW Document 1-3 Filed 11/19/20 Page 11 of 12

(1

 

Bo Bile rcn House. of Cac rechor J Wes net
Vel Vat a Cm NE cb a PACES E YY do 4 hee

 

 

Med. cu tiors Yet ~we rolung (HK “yal ( an

 

Os

 

the. ond ud< und tl the fast Lene tet FT Jas
KYese back ty October,

On dehy 2A QorAd JO arses abreded
— &s Se yer Vewkton fee \ tbe ot foters Cn Forcng
a Spot J Luergank Gh rhe le neu Ee yay Vo
They alSo Made WP b Counts of Asgurt with
x tag: CouKSs Wenger and DS amy currently
incercetated ‘a cS ever teas \he AsdeA | j

DAYS of €: cu Pee Wal, and Caen hh he Jehge
ale Qwete het it neser necaried becuate choy
Mm aA VY beg wt the eotte tacdeat that Ltr §

Cecol pee bo Ay Secnrty COMTERS The pol: Cz&

a
where Sas é og 3 eed lee f frre QVar Then,

 

UA my teeles Facer Phat dal % fled

 

 

QQ, Wa Zanglent Wath Pye fedea Court Su stern
Coa ucstise rhe Removel of Concod Dutret
C pect Cheraes Ynvolusaa She 9 counts of
Valahvan A “Hee 6 eo. g ment Dee vention Order
L Was HL ha nes. toh, Then made up
\hose Core thik Clune ant Pegucstiny the
(ftmroval of Carnal Cherae y plac Suant bo U.S.C
2k Cheater x4 Sins cS a“ “pesteatee ocivily, (2. —
2 bel-<ve cE fey heve been yo der bese. woth
Mm EMM lau Ve

nw J J

 

 

 

 
“4

nse 1:20-cv-12085-DPW Document 1-3 Filed 11/19/20 Page 12 of 12

(Z,

 

 

Xe L Weve Rec ded C Jide erd QDxscamencetion,

 

Of Mmost every el, ay OK here. 5a pieete

 

ronove the Case

 

 

 

 

a

Kespectfille \ ty Saban Hed

 

 

 

CVn a Macken

 

fw Jy Jee
DP

 

Za

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
